Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered January 15, 1999, convicting defendant, after a jury trial, of grand larceny in the fourth degree and unauthorized use of a vehicle in the second degree, and sentencing him to concurrent terms of IVs to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility and identification were properly presented to the jury, and there is no basis upon which to disturb its findings. Concur— Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.